Order entered April 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00131-CV

        GVH, INC. AND THE FERBY CORPORATION, Appellants

                                        V.

ALAA MOHAMMED WEISS AKA ALAN WEISS AND STEPS AMERICA,
                    INC., Appellees

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-01957-2020

                                     ORDER

      In our March 30, 2021 letter, the Court noted that the docketing statement

indicated appellee had filed a Suggestion of Bankruptcy. We requested the parties

inform the Court of the status of the bankruptcy case and whether the appeal was

permitted by federal law or the bankruptcy court.

      On April 9, 2021, appellants filed a motion to dismiss. The motion states

that appellee’s bankruptcy cause number 21-40065 is currently pending in the

United States Bankruptcy Court for the Eastern District of Texas. Although
appellants ask the Court to dismiss the appeal without prejudice, the filing for

bankruptcy automatically suspends further action in this appeal. See TEX. R. APP.

P. 8.2.

          Accordingly, we ABATE this appeal.        It may be reinstated on prompt

motion by any party showing, in accordance with rule of appellate procedure 8.3,

that the appeal is permitted by federal law or the bankruptcy court and specifying

what further action, if any, is required from this Court.       See id. 8.3. If the

bankruptcy court has lifted or terminated the stay, or the bankruptcy is closed, a

certified copy of the order must be attached to the motion. Id. In addition, all

motions filed with the Court must comply with the rules of appellate procedure,

including rule 10.1(a)(5). TEX. R. APP. P. 10.1(a)(5).




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE